Citation Nr: 1533594	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-06 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for type II diabetes mellitus, for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1963 to May 1968, and from July 1968 to April 1974.  He died in June 2007.  The appellant is the surviving spouse of the Veteran.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Regional Office (RO) in White River Junction, Vermont, which denied service connection for diabetes mellitus, for purposes of accrued benefits, and denied service connection for the cause of the Veteran's death.  

An August 2004 rating decision denied the Veteran's June 2004 claim for service connection for diabetes mellitus due to Agent Orange exposure.  In February 2007, the Veteran filed a claim to reopen the issue.  He died prior to the issuance of a new rating decision.  In August 2007, the appellant filed a claim that included for DIC benefits and accrued benefits.  That is the claim that is on appeal.  

Entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the claims folder when he died.  38 U.S.C.A. § 5121(a) (West 2002); see also Hyatt v. Shinseki, 566 F.3d 1364 (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999).  

Deck logs and unit histories, even though not physically attached to the claims file, may constitute "service department" records that constitute new and material evidence within the meaning of 38 C.F.R. § 3.156(c)(ii) (2013) ("Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records"); Vigil v. Peake, 22 Vet. App. 63 (2008) (indicating unit records provided to the RO by the Joint Services Records Research Center (JSRRC) constituted official service department records of the type contemplated by 38 C.F.R. § 3.156(c), thus requiring reconsideration of the claim). 

The issues on appeal both concern the question of whether the Veteran's diabetes mellitus was the result of active service and are, therefore, inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  It is appropriate to remand both issues at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service personnel records reflect that he served on the U.S.S. Hollister (DD-788) from June 1969 until June 1970.  The U.S.S. Hollister conducted operations in the contiguous waters of the Republic of Vietnam during the Veteran's service on the ship.  As noted above, in his June 2004 claim, the Veteran advanced that he would exit the Hollister in order to search sampans traversing the rivers in the Republic of Vietnam.  

In April 2009, VA sent a request to the National Archives and Records Administration (NARA) for the Hollister's deck logs during the Veteran's period of service.  In May 2009, VA was informed that NARA was receiving a large number of record requests.

VA was instructed that requests for records concerning a ship's presence in the Vietnamese inland waters should be sent to the Joint Services Records Research Center (JSRRC).  Subsequent to receiving the letter, in May 2009, a formal finding was made by VA that the information required to corroborate herbicide exposure was insufficient to send to JSRRC or NARA.  In November 2009, a second deck logs record request was sent to NARA.  In a December 2009 letter, NARA requested clarification as to the information VA was seeking concerning the Hollister's deck logs.  

In a June 2014 remand, the Board directed VA to contact the JSRRC, NARA, or other appropriate repository and request the June 1969 to June 1970 deck logs for the U.S.S. Hollister (DD-788).  

In April 2014, the USS Hollister deck logs were provided for the period dated February 1970 to March 1970.  In May 2014, the National Archives responded with a narrative report regarding naval gunfire support operations from February 1970 to March 1970.

The records received from the National Archives and the Joint Service Records Research Center do not indicate that the Veteran was present on land in the Republic of Vietnam.  However, the deck logs relating to U.S.S. Hollister (DD-788) naval gunfire support operations from February 1970 to March 1970 indicate the vessel anchored in "Vung Qui Nahon" (Quy Nhon) Harbor on February 28, 1970.

In April 2015, the United States Court of Appeals for Veterans Claims held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, No. 13-3339 (U.S. Vet. App. Apr. 23, 2015), 2015 WL 1801450.  

The Board has been made aware that the Veterans Benefits Administration (VBA) Compensation Service (CS), in response to Gray has developed an approach to defining Vietnam's inland waterways.  This document is soon to be, or has been made public in the procedures manual.  It allows for the Director of Compensation to made determinations as to inland waterways in individual cases.  Documents provided with this provision suggest that Quy Nhon Harbor may be considered an inland waterway.  The exact legal status of these documents is currently unclear, and initial review by the AOJ should be undertaken prior to an appellate decision.  

As such, determination must be made as to whether any area where the Hollister was stationed meets the definition of an inland waterway in light of the Department of Veterans Affairs' response to the Gray decision.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review all of the evidence of record and in concert with the recently decided case of Gray v. McDonald, No. 13-3339 (April 23, 2015) and VBA documents from the Compensation Service.  If referral to the Director of Compensation is indicated, such referral should be made.  

The RO should make a determination, based on the determination of the Court, as to whether it is at least as likely as not that the U.S.S. Hollister (DD-788) may be considered to have been docked in inland waters at "Vung Qui Nahon" (Quy Nhon) Harbor on February 28, 1970, which would meet the criteria for the purposes of applying the presumptive provisions of 38 C.F.R. § 3.307 , 3.309(e). 

2. Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




